By the Court.
A summons in a civil action before a justice of the peace required the defendants “to answer unto Edward A. Moody ” (the plaintiff) “ who claims of the defendants, in a civil action, the sum of $185.50 for a-promissory note and interest thereon.” There was no indorsement on the writ of “the amount for which the plaintiff rvill take judgment if the defendant fail to appear.” Russell, a defendant, on whom the summons was personally served, did not appear. The justice rendered *604judgment against Mm for $185 and costs. Russell filed a petition in error in the common pleas.
Held: The justice had no power to render judgment against Russell.

Judgment reversed.